Citation Nr: 1519212	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  12-07 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sarcoidosis, to include as due to chemical exposure (claimed as mustard gas exposure) for substitution or accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to September 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the benefit on appeal.  Jurisdiction of the claims file is currently at the Muskogee, Oklahoma, RO.  

The Veteran died in December 2010.  The appellant is his surviving spouse and has been properly substituted as the claimant in this case.  See February 2012 substitution letter.  

In October 2012, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

The issue of entitlement to service connection for the cause of the Veteran's death has been raised by the record in an August 2012 application, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

The Board finds that further evidentiary development is necessary regarding the appellant's substitution claim for service connection for sarcoidosis.  

A review of the service treatment records shows no treatment for any lung-related complaints.  The evidence of record shows that the Veteran first experienced lung problems in 1992-less than two years following service.  He was ultimately diagnosed as having sarcoidosis in 1997.  

Prior to his death, the Veteran maintained that his lung condition was related to service.  The appellant also contends that the Veteran's sarcoidosis was related to chemical exposure during service (claimed as exposure to mustard gas).  The RO searched the United States Chemical Biological Warfare Exposure System in February 2012, and it responded that the Veteran did not have exposure to any chemicals during service.  

In January 2009, the Veteran was afforded a VA General Medical Examination, during which he was diagnosed as having sarcoidosis.  However, no etiological opinion was provided by the VA examiner at that time.  

The Board finds that absent an etiological opinion in this matter, the January 2009 is inadequate and a new opinion is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  If available, forward the claims file to the January 2009 VA examiner for a supplemental opinion regarding the Veteran's sarcoidosis claim that was pending prior to his death.  If the January 2009 examiner is not available, forward the claims file to another appropriate examiner for the requested opinion. 

The claims file, and any pertinent evidence in electronic format, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, the examiner should clearly note each respiratory/lung disability present prior to the Veteran's death.  The examiner is asked to render an opinion as to whether it is at least as likely as not that (i.e., a probability of 50 percent or greater) the Veteran's subsequent lung problems were caused or aggravated by his military service.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided.

2.  Perform any additional development deemed necessary. 

3.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence, and the issue on the title page should be readjudicated.  If the benefits sought are not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case on all issues and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the appellant until she is otherwise notified but she has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






